Case 2:20-cv-10789-SFC-APP ECF No. 59, PageID.1332 Filed 01/13/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 ALTA CONSTRUCTION EQUIPMENT
 ILLINOIS, LLC,
                                                 Case No. 2:20-cv-10789
             Plaintiffs,                         District Judge Sean F. Cox
                                                 Magistrate Judge Anthony P. Patti
 v.

 CONSTAR SERVICES, LLC,

           Defendants.
_________________________/

     ORDER GRANTING DEFENDANT’S MOTION TO COMPEL
   DEPOSITIONS OF PLAINTIFF’S EMPLOYEES (ECF No. 38) and
 DEEMING RESOLVED IN PART, GRANTING IN PART & DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO
 PROPERLY ANSWER DEFENDANT’S FIRST DISCOVERY REQUESTS
                       (ECF No. 43)

      This case involves Defendant Constar’s alleged indebtedness to Plaintiff

Alta for unpaid invoices in the amount of $291,802.90. (ECF No. 1, PageID.147.)

Currently before the Court are Defendant’s pending motions to compel. (ECF

Nos. 38, 43.) Plaintiff has filed responses (ECF Nos. 48, 49), Defendant has filed

reply briefs (ECF Nos. 51, 52), and statements of resolved and unresolved issues

have also been filed (ECF Nos. 55, 56).

      Judge Cox has referred these motions to me for hearing and determination.

(ECF Nos. 39, 44.) A video hearing was noticed for January 12, 2021, at which

attorneys Brandon Wilson and Yasir Muhammad appeared.
Case 2:20-cv-10789-SFC-APP ECF No. 59, PageID.1333 Filed 01/13/21 Page 2 of 4




      Having reviewed the motion papers and considered the oral argument of

counsel for the parties, and for the reasons stated by the Court on the record, all of

which are incorporated by reference as if restated herein, including but not limited

to the Court’s extensive application of the Fed. R. Civ. P. 26(b)(1) factors:

            Defendant’s motion to compel depositions of Plaintiff’s
             employees (ECF No. 38) is GRANTED. Among other reasons
             placed on the record, Plaintiff listed these individuals in its
             initial disclosures as ALTA representatives who are likely to
             have discoverable information regarding “ALTA’s sales,
             collection and related employees working on Constar’s account,
             who may attest to the services, invoices, damages, equipment
             and other related matters.” (ECF No. 38-2, PageID.608-609.)
             (See also ECF No. 38-3, PageID.618-619 [Oct. 23, 2020
             Answer to Interrogatory No. 5].) See Vaughan v. City of
             Shaker Heights, No. 1:10 CV 609, 2014 WL 172522, at *5
             (N.D. Ohio Jan. 13, 2014). Defendant is entitled to explore this
             information, as it is within the scope of discovery under Fed. R.
             Civ. P. 26(b)(1). Defendant has offered to limit these
             depositions to two hours each. Accordingly, the depositions of
             Grady and Schatz are COMPELLED and shall be limited to
             two hours each. Contrary to Plaintiff’s offer to present other
             witnesses for deposition ahead or in lieu of Grady and Schatz,
             the Court intends to permit Defendant to take depositions of its
             own choosing and in the sequence it prefers, per Fed. R. Civ. P.
             26(d)(3).

            Defendant’s motion to compel Plaintiff to properly answer
             Defendant’s first discovery requests (ECF No. 43) is DEEMED
             RESOLVED as to Request for Production Nos. 1, 3, 4, 5, 6, 7
             and 8 (see ECF No. 56, PageID.973 [Defendant’s statement],
             and as confirmed by Plaintiff’s counsel on the record), but
             GRANTED IN PART and DENIED IN PART as follows:

                   As to Interrogatory No. 6, the overburdensome and
                    oppressive objections (ECF No. 56, PageID.973-974) are
                                           2
Case 2:20-cv-10789-SFC-APP ECF No. 59, PageID.1334 Filed 01/13/21 Page 3 of 4




                   OVERRULED. Nonetheless, based on the statements of
                   counsel, the Court finds that Plaintiff has responded to
                   the best of its ability. (See also ECF No. 56,
                   PageID.975-980.) Plaintiff must supplement its answer
                   to Subsections (a), (b), (c) & (d), explaining where the
                   requested information generally appears on the business
                   records it has produced, consistent with what was stated
                   on the record. If the requested information is not
                   available, then Plaintiff should state so. Plaintiff’s
                   supplemental answer shall be made under oath and
                   served upon Defendant no later than Tuesday, January
                   24, 2021.

                  As to Interrogatory No. 7, the pure law, overbreadth, and
                   burdensome objections (ECF No. 56, PageID.973-974)
                   are OVERRULED. Nonetheless, Plaintiff produced
                   responsive business records in accordance with Fed. R.
                   Civ. P. 33(d). (ECF No. 56, PageID.980-981.)
                   Accordingly, no further answer is ordered.

                  As to Request to Produce Nos. 2 and 10, Plaintiff’s
                   supplemental objections – which are replicated within the
                   statement of resolved and unresolved issues (see ECF
                   No. 56, PageID.974-975) – are OVERRULED.
                   Nonetheless, the response states, as was also evident at
                   the hearing, that “ALTA has not withheld any documents
                   responsive to this request” (ECF No. 56, PageID.975), as
                   required by Fed. R. Civ. P. 34(b)(2)(C); thus no further
                   production is required.

Finally, the Court addresses Defendant’s requests for awards of motion-related

costs. (See ECF No. 38, PageID.603; ECF No. 43, PageID.658.) As to the motion

to compel depositions (ECF No. 38), in accordance with Fed. R. Civ. P.

37(a)(5)(A), Plaintiff and its counsel are jointly responsible to reimburse

Defendant’s attorney in the amount of $1,575.00 (3.5 hours for the motion, 1 hour
                                          3
Case 2:20-cv-10789-SFC-APP ECF No. 59, PageID.1335 Filed 01/13/21 Page 4 of 4




for the reply, at a $350 hourly rate), which takes into consideration the type of

motion, as well as defense counsel’s 11 years of experience and status as a non-

equity partner at Honigman LLP. Payment shall be made no later than Tuesday,

February 9, 2021. As to the motion to compel further discovery responses (ECF

No. 43), in accordance with Fed. R. Civ. P. 37(a)(5)(C), the request for an award of

costs is DENIED, neither party having prevailed in full.

      IT IS SO ORDERED.


Dated: January 13, 2021
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          4
